 1   RANDY SUE POLLOCK (CSBN 64493
     Law Offices of Randy Sue Pollock
 2   286 Santa Clara Avenue
     Oakland, CA 94610
 3   Tel: (510) 763-9967
     Fax: (510) 380-6551
 4   rsp@rspollocklaw.com
 5   Attorney for Defendant
     ROBERT LACOME, JR.
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                          NORTHERN DISTRICT OF CALIFORNIA
10                                     OAKLAND BRANCH
11                                              –ooo–
12    UNITED STATES OF AMERICA,                      No. CR. 18-0438-JST
13                  Plaintiff,
14                                                   AMENDED STIPULATION AND
                                                     PROPOSED ORDER TO CONTINUE
15    vs.                                            SENTENCING
                                                     ______________________________
16    ROBERT LACOME, JR.
17                  Defendant
18                                              /

19          Defendant Robert Lacome, Jr. by and through his counsel of record Randy Sue
20   Pollock, and Assistant United States Attorney Jose Olivera hereby stipulate and that
21   sentencing which is presently set for April 5, 2019 be continued to May 17, 2019.
22   This continuance is at the request of the defense due to a conflict with a case in the
23   Eastern District of California that has been rescheduled to April 5th (United States v.
24   Gohar, et al., CR. 17-00232-GEB).
25   ///
26   ///
27   ///
28
     United States Probation Officer Brian Casai has no objection to this continuance.
 1
 2
 3   Date: February 21, 2019                           Respectfully submitted,
 4
                                                       __________/s/_____________
 5                                                     RANDY SUE POLLOCK
                                                       Counsel for Defendant
 6                                                     Robert Lacome, Jr.
 7
 8
     Date: February 21, 2019                            __________/s/_______________
 9                                                     JOSE OLIVERA
                                                       Assistant United States Attorney
10
                                                               ISTRIC
11                                                        TES D      TC
                                                        TA




                                                                                      O
12                                                  S




                                                                                       U
                                                  ED

     SO ORDERED:




                                                                                        RT
                                                                         D
                                                                   RDERE
13
                                              UNIT



                                                             S O O
14                                                     IT IS
                                                       ________________________




                                                                                              R NIA
     Date: February ___,
                    26 2019                            JON S. TIGAR
15                                                     United States District Judge
                                                                              . Ti ga r
                                               NO




                                                                         nS
                                                            J u d ge J o
16



                                                                                              FO
                                                RT




                                                                                          LI
17
                                                       ER
                                                  H




                                                            N                         A   C
                                                                                   OF
18
                                                                D IS T IC T
19                                                                    R

20
21
22
23
24
25
26
27
28

                                                                                                      2
